Citation Nr: 0518414	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for right breast 
carcinoma, status post right modified radical mastectomy.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for myocardial infarction, 
status post coronary artery bypass.

3.  Service connection for arthritis of multiple joints with 
history of left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to April 
1964.  He had active duty for training from March 1976 to 
August 1976, and from October 1976 to September 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
While the June 2003 VCAA notice letter informed the veteran 
of the evidence necessary to substantiate her service 
connection claim, she has not been provided notice of the 
information and evidence necessary to substantiate her 38 
U.S.C.A. § 1151 claims.  

The veteran testified before the undersigned Veterans Law 
Judge in April 2005 that she receives Social Security 
disability benefits due to her arthritis.  She asserted that 
the RO had not obtained her Social Security medical records.  
The Board further notes that in a January 2005 statement, in 
lieu of VA Form 646, the veteran's service representative 
pointed out that the veteran's Social Security medical 
records were not included in her claims files.  Since these 
records are not of record, and are relevant to the veteran's 
claims, they should be obtained.

Accordingly, this case is REMANDED for the following:

1.  Issue a VCAA notice letter as to the 
veteran's claims for 38 U.S.C.A. § 1151 
benefits in accordance with the decision 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The appellant must be informed of the 
information and evidence necessary to 
substantiate her claims for 38 U.S.C.A. 
§ 1151 benefits; which evidence will be 
retrieved by VA; which evidence, if any, 
she is expected to obtain and submit; and 
that she should provide any evidence in 
her possession that pertains to the 
claims.  

2.  Obtain a copy of all Social Security 
Administration disability benefits award 
determinations, as well as the medical 
records considered in making such 
determinations.

3.  If additional evidence is received, 
the RO should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should reflect review of all 
evidence received subsequent to the May 
2003 statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 



                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




